890 A.2d 573 (2005)
276 Conn. 934
Christopher STEFANONI et al.
v.
Ian M. DUNCAN.
Supreme Court of Connecticut.
Decided December 22, 2005.
Bruce Hill, in support of the petition.
Christopher Stefanoni, pro se, and Margaret Stefanoni, pro se, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 92 Conn.App. 172, 883 A.2d 1271 (2005), is granted, limited to the following issue:
"Whether the Appellate Court properly directed judgment for the plaintiffs to permit installation of a walkway, to permit the *574 plaintiffs to wharf out in the defendant's littoral rights area, and to measure the view restriction burdening the defendant's property from the ground floor of the plaintiffs' residence?"
The Supreme Court docket number is SC 17585.